Appellate Case: 21-8043     Document: 010110638841       Date Filed: 01/31/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          January 31, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  DENNIS PERRI RUBECK,

        Plaintiff - Appellant,

  v.                                                          No. 21-8043
                                                     (D.C. No. 0:21-CV-00090-ABJ)
  DAVE DIVIS, Sweetwater County                                 (D. Wyo.)
  Assessor,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BALDOCK, and PHILLIPS, Circuit Judges.
                   _________________________________

       Dennis Perri Rubeck, proceeding pro se, appeals the district court’s dismissal

 of his tax-protestor suit for lack of subject-matter jurisdiction. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

                                 I.   BACKGROUND

       Mr. Rubeck filed this suit under 42 U.S.C. § 1983 against the tax assessor for

 Sweetwater County, Wyoming. He sought injunctive relief—namely, the immediate


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-8043      Document: 010110638841         Date Filed: 01/31/2022    Page: 2



 and permanent removal of a home he owns from the Sweetwater County tax rolls. He

 alleged Sweetwater County lacked authority to assess taxes related to the property in

 question.

          The district court dismissed his suit for lack of subject-matter jurisdiction

 under Fed. R. Civ. P. 12(b)(1). It said that the Tax Injunction Act, 28 U.S.C. § 1341,

 barred it from entertaining Mr. Rubeck’s claims. It further said that “under the

 principle of comity, federal courts are barred from granting injunctive or declaratory

 relief in state tax cases.” R. at 37 (citing Brooks v. Nance, 801 F.2d 1237, 1241

 (10th Cir. 1986)).

                                     II.   DISCUSSION

          We review de novo the district court’s dismissal for lack of subject-matter

 jurisdiction. See Safe Streets All. v. Hickenlooper, 859 F.3d 865, 877 (10th Cir.

 2017).

          Under the Tax Injunction Act, “[t]he district courts shall not enjoin, suspend or

 restrain the assessment, levy or collection of any tax under State law where a plain,

 speedy and efficient remedy may be had in the courts of such State.” 28 U.S.C.

 § 1341. The district court found that Wyo. Stat. Ann. § 39-13-109 provides an

 adequate remedy for Mr. Rubeck’s claims in Wyoming state courts. And Mr. Rubeck

 does not challenge this dispositive finding on appeal. See Sawyers v. Norton,

 962 F.3d 1270, 1286 (10th Cir. 2020) (“Issues not raised in the opening brief are

 deemed abandoned or waived.” (internal quotations omitted)).



                                               2
Appellate Case: 21-8043     Document: 010110638841        Date Filed: 01/31/2022       Page: 3



       To the extent Mr. Rubeck argues the Tax Injunction Act does not apply

 because he asserts a civil rights or federal constitutional challenge to the tax in

 question, our precedent forecloses this argument. See Brooks, 801 F.2d at 1239

 (“Basing a complaint upon alleged violation of civil rights . . . or of the Federal

 Constitution will not avoid the prohibition contained in Section 1341.” (internal

 quotations omitted)).

                                  III.   CONCLUSION

       We affirm the district court’s dismissal of Mr. Rubeck’s complaint.


                                              Entered for the Court


                                              Scott M. Matheson, Jr.
                                              Circuit Judge




                                             3